Citation Nr: 1036730	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  03-24 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from July 1942 to September 
1944.

The Veteran's claim seeking, among other things, entitlement to 
service connection for a neuropsychiatric disorder was previously 
considered and denied by the Board of Veterans' Appeals (Board) 
in May 1960.  The Board denied the Veteran's appeal, finding that 
a preservice neurosis (variously diagnosed as an anxiety state 
and anxiety reaction) clearly existed prior to service and was 
not aggravated by service, and that a mental deficiency was a 
developmental or constitutional defect that was not considered a 
disability for compensation purposes.

In August 2002, the Veteran filed a new claim seeking entitlement 
to service connection for PTSD.  See Boggs v. Peake, 520 F.3d 
1130, 1337 (Fed. Cir. 2008) (Where there is a final agency 
decision denying a claim based on a particular diagnosis, and 
subsequently a new and different diagnosis is submitted for 
agency consideration, the second diagnosis must be considered to 
relate to a separate and distinct claim).  See also Ephraim v. 
Brown, 82 F.3d 399, 401-401 (Fed. Cir. 1996).

This appeal before the Board of Veterans' Appeals (Board) 
originally arises from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied the Veteran's claim of service 
connection for PTSD.  The Veteran perfected a timely appeal of 
this determination to the Board.  This matter was before the 
Board in August 2005, and was remanded for further development.

In a December 2006 decision, the Board denied the Veteran's claim 
for PTSD, and he appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  In a June 2008 Order, the 
Court vacated the December 2006 Board decision, and remanded the 
case to the Board.  In January 2009, the Board remanded the 
Veteran's claim for further development consistent with the 2008 
Court Order.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Despite a comprehensive response to the January 2009 Board 
remand, the Board is constrained to remand the appeal again.  
This remand is based on the undersigned Veterans Law Judge's 
interpretation of the requirements of precedent decisions of the 
Unites States of Appeals for Veterans Claims.  It does not imply 
less than a diligent effort on the part of the RO to comply with 
the January 2009 remand.

The information of record indicates that most of the Veteran's 
service personnel records are not in the claims folder.  The 
record now establishes that the Veteran has been unable to 
furnish any of the alternative types of evidence that may 
constitute credible supporting evidence of his alleged in-service 
personal assault.  The service personnel records which were at 
the National Personnel Records Center (NPRC), most of which, were 
destroyed in a fire at that facility in 1973.  However, there is 
no indication that VA attempted to reconstruct the Veteran's 
service personnel records by requesting that a search be made of 
the Morning Reports.

A review of the information record discloses that in connection 
with claims for VA benefits that the Veteran filed prior to the 
1973 fire, the Adjunct General's Office (A.G.O.) had furnished to 
VA all of the Veteran's available records in 1945 and 1948, 
consisting of one entrance physical examination report, one 
separation examination report, and four clinical medical cards.  
A service department record that was also associated with the 
Veteran's claims folder, in the mid-to-late 1940's, consisted of 
the Veteran's Army of the United States Honorable Discharge form, 
which identified his Unit Assignment as "Training Company 32, 
2nd Training Regiment, AS FTC," with his induction in July 1942, 
and his separation in September 1944.  The available service 
treatment records further indicate that approximately one month 
following the Veteran's induction onto active duty, he was 
hospitalized from August 1942 to September 1942, at which time he 
received a neuropsychiatric examination.

With respect to a claim based on personal assault, as in this 
case, evidence of behavior changes may constitute credible 
evidence of the alleged assault.  This specific type of evidence 
may consist of any of the following: a request for a transfer to 
another military duty assignment, deterioration in work 
performance, episodes of depression, and anxiety without an 
identifiable cause.

If available, the Morning Reports for the Veteran's unit may 
contain information relevant to changes in duty status for 
personnel assigned to the unit, such as transfers and/or 
promotions.  Thus, VA must make all reasonable efforts to search 
for alternative records, given its heightened duty to assist in 
fire-related cases.  See Cuevas . Principi, Vet. App. 542, 548 
(1992).  Hence, VA must either have the Morning Reports, or a 
documented response from the custodial facility that a search for 
the records had negative results.  Id.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the opinion of the Board 
that, under VA's heightened duty to assist, further development 
is warranted.  Accordingly, the case is REMANDED to the RO for 
the following:

1.	The RO/AMC should undertake reasonable 
efforts to locate any additional service 
personnel records for the Veteran, 
especially any Morning Reports for 
"Training Company 32, 2nd Training 
Regiment, AS FTC," from September 1942 to 
December 1942.  Any information obtained 
is to be associated with the claims 
folder.  If the search efforts for these 
records have negative results, a 
documented response to that effect from 
the custodial facility should be placed in 
the claims folder.

2.	To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, then appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.	 After the development requested above has 
been completed to the extent possible, 
including any additional development that 
may be warranted, the record should again 
be reviewed.  The claim for service 
connection for PTSD should again be 
adjudicated.  If the determination remains 
adverse to the Veteran, he and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009). 



